 In the Matter of DAiN MANUFACTURING COMPANYandLoDGE No.1465, INTERNATIONAL ASSOCIATION OF MACHINISTS-A. F. or L.Case No. R-2125Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONSJune 5, 1941On February 11, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceeding,' directing that separate elections bysecret ballot be conducted among the tool and die makers, machinists,specialists, helpers, apprentices, and tool-crib attendants and amongthe production and maintenance employees of Dain ManufacturingCompany, Ottumwa, Iowa, herein called the Company. Pursuant tothe Decision and Direction of Elections, elections by secret ballotwere conducted on February 27, 1941, under the direction andsupervision of the Regional Director for the Eighteenth Region(Minneapolis, Minnesota).On March 1, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, preparedand duly served upon the parties an Election Report.As to the balloting and its results, the Regional Director reportedas follows:MachinistsTotalnumber of ballots cast--------------------------------42Total number of votes counted------------------------------38Total number of ballots cast for Lodge 1465, InternationalAssociation-ofMachinists(AFL) -------------------------17Total number of ballots castfor Local117, Farm Equipment,Workers Organizing Committee (CIO)-------------------- - 13Total number of votes cast for Independent Farm ImplementttWorkers --------------------------------------------------7Total number of votes cast for none of the above organizations-1Total number of blank ballots___ ___ __________________0lTotal number of void ballots ------- --__------------------0Total number of challenged ballot---------------------------- ,4129 N. L. R. B. 526.32 N. L: -R. B., No. 70.,443692-42-vol. 32-21307' 308DECISIONSOF NATIONALLABOR RELATIONS BOARDProduction and MaintenanceTotal number of ballots cast--------------------------------232Total number of votes counted------------------------------224Total number of ballots cast for Local 117, Farm Equipment,Workers Organizing Committee (CIO)--------------------98`Total number of ballots cast for Independent Farm ImplementWorkers--------------------------------------------------108Total number of ballots cast for neither of the aboveorganizations---------------------------------------------17Total number of blank ballots-------------------------------0Total number of void ballots-------------------------------_1Total number of challenged ballots-------------------------8On March 7,1941, Local,117, Farm Equipment Workers Organ-izingCommittee,herein called the F.E.W. O. C., filed formalrequests for run-off elections to be held by the Board among bothgroups of employees set out above.On March 8,1941, IndependentFarni ImplementWorkers, herein called the Independent, filedObjections,to theConductof the Ballot.On March 12,1941, LodgeNo. 1465, International Association of Machinists,herein called theI.A. AT., filed a formal request for a run-off election among themachinists. "On March 13,1941, theRegional Directorissued aReport on Objections,and Recommendation for Run-Off Elections,finding' that inasmuch as he recommended that run-off elections beheld it was not necessary to inquire into the Objections.We haveconsideredthe Objections filed by the Independent and the RegionalDirector's Report thereon and find-that the Objections raise no sub-stantial or material issue with respect to the conduct of the ballot orthe Election Report.The. Objections are hereby overruled.On April 18,1941, the Regional' Director issued a SupplementalElection Report.On April 24, 1941,the F.E.W. O. C. filed Ob-jections to Supplemental Election Report.,On May 9, 1941, theRegionalDirector issued a Report on Objections to SupplementalElection Report.The Regional Director reported in his Supple-mental Election Report that the challenged ballots in the ballotingamong the machinists were those of G. L.Myers, J. S. Potoroff, LouisKrafka, andRussell Boyles.Myers was challenged by the Inde-pendent and the other three by the F. E. W. O.C.Myers andPotoroff were challenged on the ground that they are supervisoryemployees' and Krafka and Boyles on the ground that they areclericalworkers.The Regional Director reported that Myers andPotoroff function in a supervisory capacity and that Krafka andBoyles are clerical workers.He overruled the challenges to theirballots on the ground that supervisory'and clerical employees werenot specifically excluded from the election among the machinists.The F. E. W. O. C. objected to the Regional Director's ruling withrespect;,to the ballots of Potoroff,Krafka, and Boyles. LAINMANUFACTURING COMPANY309We have considered the facts surrounding the challenges to theballots of Myers, Potoroff, Krafka, and Boyles, the Objections filedby the F. E. W. O. C., and the Regional Director's Report thereon.We provided for a separate election for the tool and die makers,machinists, specialists, helpers, apprentices and tool-crib attendantsand stated that the determination of the appropriate unit or unitswould depend on the outcome of this election.There is no objec-tion to the Regional Director's finding that Myers and Potoroff aresupervisory employees and that Krafka and Boyles are clerical em-ployees.It is clear that had the F. E. W. O. C. won the electionamong the machinists, as well as the election among the productionand maintenance employees, it would have been certified as the ex-clusive representative of the employees in the unit requested by it,which, excluded supervisory and clerical employees.Myers, Potor-off,Krafka, and Boyles are such supervisory or clerical employees.Under the circumstances, we hereby overrule the .Regional Director'srulings on the challenged ballots in the machinists' election and findthat the challenges to the ballots of Myers, Potoroff, Krafka, andBoyles should be sustained.-As noted above, eight challenged ballots were cast in the elec-tion among the production and maintenance employes. The Re-gional Director ruled in his Supplemental Election Report that theballot of one Lloyd Salter was challenged by the Company on theground that he was not employed during the pay-roll period im-mediately preceding the date of the Direction of Election.TheRegional Director found that Salter was not so employed and ruledthat the challenge to his ballot be sustained.There is no objection tothe Regional Director's ruling on this challenged ballot.No rul-ings on the other seven challenged ballots are necessary in view ofthe fact that they could not change the results of the election.Although none of the competing labor organizations in the ma-chinists' election and neither of the competing labor organizations inthe production and maintenance employees' election received a ma-jority of the votes cast, the results of the elections show that a sub-stantialmajority of employees voting in each of the elections desireto bargain collectively with the Company.Accordingly, we shalldirect a run-off election among the tool and die makers, machinists,specialists, helpers, apprentices, and tool-crib attendants in whichthe eligible employees will be given an opportunity to decide whetherthey desire to be represented by Lodge No. 1465, InternationalAssociation of Machinists, affiliated with the American Federationof Labor, by Local 117, Farm Equipment Workers Organizing Com-2 SeeMatter of The Cudahy Packing CompanyandLocal 55, United PackinghouseWorkers of America, of PackinghouseWorkersComantttee, C. 1.0., 32 N. L. R. B. 72. 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDmittee, affiliated with the Congress of Industrial Organizations, orby Independent Farm Implement Workers, for the purposes of col-lective bargaining.We will also direct a run-off election among theproduction and maintenance employees in which the eligible em-ployees will be given an opportunity to decide whether they desire tobe represented by Local 117, Farm Equipment Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,or by Independent Farm Implement Workers, for the purpose ofcollective bargaining.However, if no labor organization receivesa majority of the votes cast in the run-off election among the ma-chinists,we shall not hold any further elections among them; norshall we certify, any representative for them. If the election amongthe production and maintenance employees result in a tie vote, weshall dismiss the petition herein.SECOND DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Dain Manufacturing Company, Ottumwa, Iowa, electionsby secret ballot shall be conducted as soon as possible, but not laterthan thirty (30) days from the date of this Second Direction ofElection, under the direction and supervision of the Regional Di-rector for the Eighteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations :1.Among the employees described in paragraph 1 of the Direc-tion of Elections issued on February 11, 1941, but excluding thosewho have since quit or been discharged for cause, to determinewhether they desire to be represented by Local No. 1465, InternationalAssociation of Machinists, affiliated with the American Federationof Labor, by Local 117, Farm Equipment Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, or byIndependentFarm ImplementWorkers, for the purposes ofcollective bargaining; and2.Among all employees described in paragraph 2 of the Directionof Elections issued on February 11, 1941, but excluding those whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Local 117, Farm Equipment Work- DAIN MANUFACTURING COMPANY311ersOrganizing Committee, affiliated with the Congress of Indus-trialOrganizations, or by Independent Farm Implement Workers,for the purposes of collective bargaining.MR. EDWIN S.SMITH,dissenting :I dissent from the majority holding that a run-off election shouldbe held among the machinists at this time.The F. E. W. O. C. and the Independent requested that an in-dustrial unit, including the machinists, be found appropriate for thepurposes of collective bargaining.The I. A. M. asked that the ma-chinists be designated as a separate appropriate unit.The majorityof the Board, after considering the evidence in support of the re-spective claims of the F. E. W. O. C., the Independent, and theI.A. M., concluded that the machinists "could thus function eitheras a separate unit or as part of a single industrial unit." I dis-sented from the Board's determination in this respect, stating thatI saw no justification for granting employees in the unit urged by theI.A. M. the privilege of splitting themselves off from the indus-trial unit.It will be noted that the Board's Decision made no ex-press provision for the disposition of the machinists under thecircumstances here present, namely, where no labor organizationreceived a majority of the votes cast in the election among them.It appears to me that where a union seeks an industrial unit, in-cluding craft employees, and the craft employees do not vote them-selves out of an industrial unit by designating the craft union inthe separate election provided by the Board, they should then beconsidered a component part of the industrial unit.5This is par-ticularly true where, as here, a majority of the craft employees havealready voted to have an industrial union represent them.'Underall the circumstances here present I would include the machinists inthe industrial unit and direct a run-off election among all the em-ployees in the industrial unit, including the machinists, to determinewhether they desire to be represented by the F. E. W. O. C. or bythe Independent for the purposes of collective bargaining.3See my dissenting opinion inMatter of The Cudahy Packing CompanyandLocal 55,United Packinghouse Workers of America, of Packinghouse Workers Organizing Con-oaittee, CIO,32 N. L.It.B. 72.* Since the F. D. W. 0. C. and the Independent, both industrial unions, are on the ballotin each of the run-off elections directed by the Board, it is apparent that the elections mayresultin the anomalous situationwhere one industrialunion representsthe employees ina craft unit and another industrial union represents the remaining employees, a situationwhich would be contrary to the majority expression already indicated in the election whichhas been held, that the industrial rather than the craft form of representative is preferred.